Citation Nr: 0918975	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  04-00 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1982 until 
November 1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) which denied the Veteran's claim of 
entitlement to service connection for a low back disability.  
The appeal was perfected by the timely submission of the 
Veteran's substantive appeal (VA Form 9) in December 2003.  

In the Veteran's December 2003 appeal he elected a video 
hearing before a Veterans Law Judge.  A hearing which was 
chaired by the undersigned Veterans Law Judge (VLJ) was 
conducted in May 2005 via videoconferencing equipment.  A 
copy of the hearing transcript is with the Veteran's VA 
claims folder.

In June 2005, the Board remanded this case for additional 
development.  The Board's remand will be discussed below.  In 
February 2009, the VA Appeals Management Center (AMC) issued 
a supplemental statement of the case (SSOC) which continued 
to deny the claim.  The claims folder has been returned to 
the Board for further appellate proceedings.


FINDING OF FACT

The weight of the competent and probative evidence of record 
is against a finding that the Veteran's currently diagnosed 
low back disorder condition is the result of his military 
service or any incident thereof.  




CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
military service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board will first discuss certain preliminary matters. The 
issue on appeal will then be analyzed and a decision 
rendered.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in June 2005.  In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to inform the Veteran 
of his right to representation and advise him of the process 
of retaining a representative.  The AOJ was also instructed 
to obtain medical records from the VA medical centers in 
Chillicothe, Ohio and Columbus, Ohio; medical evidence 
associated with a workers compensation claim; and the 
Veteran's service personnel file.  Any evidence obtained was 
to be associated with the claims folder, and the AOJ was then 
to readjudicate the claim.

The AOJ informed the Veteran of his rights concerning 
representation and the process by which he could retain 
representation in a letter dated March 7, 2006.  Further, the 
identified records were obtained to the extent possible and 
were associated with the claims folder.  The AMC 
readjudicated the claim in the February 2009 SSOC.  Thus, the 
Board's remand instructions have been complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated May 17, 2001 as well as in the aforementioned March 
2006 letter, including a request for evidence of " . . . a 
relationship between your current disability and an injury, 
disease, or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
May 2001 and March 2006 VCAA letters, whereby the Veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA Medical Centers (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the Veteran could complete to release private medical 
records to the VA.  

The May 2001 and March 2006 VCAA letters further emphasized:  
"If the evidence is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letters]

The Board notes that the March 2006 letter specifically 
requested of the Veteran:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, the Board notes that elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the RO's denial of service connection for the 
Veteran's claimed low back condition.  In other words, any 
lack of advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  The Veteran's claim of entitlement to service 
connection was denied based on Hickson elements (2) and (3).  
As explained above, the Veteran received proper VCAA notice 
as to his obligations, and those of VA, with respect to those 
crucial elements. Because the Board is denying the Veteran's 
claims, elements (4) and (5) remain moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
An examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).



The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's VA outpatient and inpatient medical records and 
private medical records.  

The Board is cognizant that the Veteran's service medical 
records are not  associated with his VA claims folder.  The 
RO has attempted to obtain these records on several 
occasions, without success.  Because these records have not 
been located after multiple attempts, the Board believes that 
an additional remand to conduct a further search would be an 
exercise in futility.  Cf. Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  So it is in this case.  

The Veteran has not been afforded a VA medical examination 
relative to his low back condition.  However, no such 
examination is necessary.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with 
the Veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  


As will be explained in greater detail below, the outcome of 
the claim hinges on what occurred, or more precisely what did 
not occur, during service.  In the absence of evidence of in-
service disease or injury, referral of this case for an 
opinion as to etiology would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the Veteran's claimed disability and 
his military service would necessarily be based solely on the 
Veteran's uncorroborated assertions regarding what occurred 
in service.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of the in-service incurrence 
of a low back disease or injury.

Under the circumstances presented in this case, the Board has 
determined that a medical opinion is not necessary.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
detailed in the Introduction, the Veteran participated in a 
hearing conducted via teleconferencing equipment in May 2005. 

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis 
(degenerative joint disease), when such are manifested to a 
compensable degree within the initial post-service year.  
See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a) (2008).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the Veteran's claims.  See 
38 C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a Veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.  

Missing service treatment records

The Veteran's service treatment records are unable to be 
located.  Efforts to locate those records have been 
fruitless.  See Hayre, supra.

Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions.  See Cuevas v. Principi,  
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].  

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  The Board will 
address each element in turn.

The Veteran is currently diagnosed with mild spondylosis of 
the lumbosacral spine.  See e.g., a November 2000 VA x-ray 
report.  Hickson element (1) is arguably satisfied. 

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address disease and 
injury.

Concerning disease, as noted above the Veteran's service 
medical records are missing.  However, the Veteran does not 
assert that his current low back condition is the result of 
any in-service disease.  Rather, as discussed below, he 
contends that he sustained an injury in service.  

With respect to the one year presumptive period found in 38 
C.F.R. § 3.309(a), the Board notes that the Veteran has not 
alleged that he sought or received treatment for his low back 
condition upon discharge from service in November 1989.  
Moreover, the claims folder is void of any evidence that the 
Veteran received medical treatment for his low back condition 
within the one year presumptive period found in 38 C.F.R. 
§ 3.309(a).  Accordingly, in-service disease is not 
demonstrated.

Concerning in-service injury, the Veteran contends that his 
low back was injured when he was pinned between a rolling 
rack carrying a 2-ton engine and a Bradley Fighting Vehicle 
near Fort Benning, Georgia in the June or July of 1985.  
See a November 2000 VA treatment record, the Veteran's March 
2001 claim and the May 2005 hearing transcript at pages 2-3.  
The Veteran further claims that he received treatment for the 
injury to his low back the day of the accident at Fort 
Benning and was assigned to light duty for seven days.  Id. 
at pages 4-5.    

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].  In 
particular, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  

Recently, in Barr v. Nicholson, 21 Vet. App. 303 (2007), the 
Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
emphasized that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witness' personal knowledge.  See 
also 38 C.F.R. 
§ 3.159(a)(2) [competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person].  

In essence, the Veteran's case rests of his own statements 
that he sustained a low back injury in service.  The Board 
has considered those statements.  In this regard the Board 
notes that while the Veteran is certainly competent to report 
as to his in-service experiences (i.e. that he was pinned 
between a rolling rack carrying a 2-ton engine and a Bradley 
Fighting Vehicle), he is not competent to opine that he 
sustained chronic disability thereby.  Competent medical 
evidence is required for medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Evaluating the Veteran's contention in light of the entire 
record, the Board observes that the first evidence of medical 
treatment for the Veteran's back is from May 1998, when 
private medical records from T.C., M.D. note  " . . . mild 
tenderness of the right paraspinal muscles and also the right 
sacroiliac joint."  See a May 1998 private treatment record 
from T.C., M.D.  Significantly, the Veteran denied a history 
of chronic low back pain, and he did not mention his military 
service as being responsible for his back problems.  

Later, in connection with his claim of entitlement to VA 
benefits for the back disability, the Veteran in essence 
contended that he sustained a chronic injury to his back in 
1985 in service.  However, this contention is at odds with 
his previous medical history.  The Board finds it to be 
significant that there is no competent medical evidence of a 
low back condition for nearly a decade after service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the Veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised].  

Several VA treatment records concerning the Veteran's low 
back condition allude to a back injury in service.  However, 
these reports are no different from the Veteran's own 
contentions.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ["a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional"]; 
see also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

The Board also notes the Veteran's testimony at the May 2005 
hearing that he injured his low back while working for a 
Columbus, Ohio furniture store after his separation from 
service.  See the May 2005 hearing transcript at pages 7-8.  
At the hearing, the Veteran testified that this injury was 
the subject of a workers compensation claim.  As discussed 
above, one of the reasons for the Board June 2005 remand was 
to identify and obtain records associated with this claim.  
However, the Veteran later informed VA that, in fact, there 
was no workers compensation claim rating to this claimed back 
injury.  See the Veteran's September 2005 statement.  This 
inconsistency casts doubt on the Veteran's testimony.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

In short, the Board finds that the Veteran's statements 
concerning an in-service back injury are outweighed by his 
entire medical history, which does not show back problems for 
a decade after service.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].

Hickson element (2) is therefore not met, and the claim fails 
on this basis alone.  

For the sake of completeness, the Board will also briefly 
address Hickson element (3), medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide in the alternative].  

There is no competent evidence of record that establishes a 
causal relationship between the Veteran's currently diagnosed 
low back condition and his military service.  To the extent 
that the Veteran himself believes that his low back condition 
is somehow related to his military service this is not a 
competent source of medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The Veteran appears to contend that his low back condition 
began in service and continued thereafter.  See the February 
2007 DRO hearing transcript, at pages 4 and 8.  The Board is 
aware of the provisions of 38 C.F.R. § 3.303(b), discussed 
above, relating to chronicity and continuity of 
symptomatology.  However, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the Veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.  As has been discussed 
above, the Veteran did not complain of back problems until 
almost a decade after he left military service.
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that Veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].  Continuity of symptomatology has therefore not 
been established.

For those reasons, the Board finds that the Veteran's claim 
also fails for lack of evidence of Hickson element (3), 
medical nexus.

In conclusion, for the reasons set out above, the Board has 
determined that the evidence of record does not indicate that 
the Veteran's low back condition was incurred in or caused by 
service.  A preponderance of the evidence is against the 
claim.  The claim is therefore denied.


ORDER

Entitlement to service connection for a low back condition is 
denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


